DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Response to Amendment
	The amendments on 07/07/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-10, 12, 13, and 16-18 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jerby et al. (US 20190361323) in view of Goldenberg et al. (US 20180024329) and Yeo (US 20180091709).
Regarding claim 1, Jerby teaches 
	a lens unit with a central axis (see fig. 1-8), comprising,
	a fixed portion (actuator 108 and section 110), comprising,
		an outer frame (108); and
		a bottom (110), combined with the outer frame (108), wherein the outer frame (108) and the bottom (110) are arranged along the central axis (perpendicular to optical axis of lens 102);
	a movable portion (¶62 states actuated sub-assembly 402 is suspended over base 420 using two springs, a front spring 422 and a back spring 424), movably connected to the fixed portion (108) and connected to a lens (lens 102) with an optical axis.
	Jerby does not specifically teach 
the movable portion comprising,
		a base; and
		a holder, connected to the lens and movably connected to the base;
a first driving assembly, connected to the movable portion, driving the movable portion to move relative to the fixed portion within a first limit movement range,
and the holder and the movable portion are driven in an identical direction.
	Goldenberg teaches a lens unit (see fig. 4), 
wherein the movable portion (lens actuation sub-assembly 230) comprises,
		a base (bottom flat portion of element 214); and
		a holder (lens barrel 214, 220A, and 220B), connected to the lens (lens is connected to the lens barrel 214) and movably connected to the base (bottom flat portion of element 214 and ¶78, three forces on the three magnets allows three mechanical degrees of freedom in the motion of the center of mass of the lens actuation sub-assembly 230: linear Y and Z motions, and tilt around X axis motion where elements 214, 220a, and 220b are driven in an identical direction);
a first driving assembly (¶73, magnet 222a, 222b, 222c), connected to the movable portion, driving the movable portion (230) to move relative to the fixed portion within a first limit movement range (¶78)
and the holder (214, 220A, and 220B) and the movable portion (230) are driven in an identical direction (¶78, three forces on the three magnets allows three mechanical degrees of freedom in the motion of the center of mass of the lens actuation sub-assembly 230: linear Y and Z motions, and tilt around X axis motion where elements 214, 220a, and 220b are driven in an identical direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a lens unit of Jerby with the movable portion comprising: a base, and a holder, connected to the lens and movably connected to the base; a first driving assembly, connected to the movable portion, driving the movable portion to move relative to the fixed portion within a first limit movement range and the holder and the movable portion are driven in an identical direction of Goldenberg, for the purpose of compensating for tilts (¶45).
Jerby in view of Goldenberg does not specifically teach 
	a second driving assembly, driving the holder to move relative to the based within a second limit movement range; and
	a driving unit, electrically connected to the first driving assembly and the second driving assembly;
	wherein the driving unit drives the first driving assembly and the second driving assembly in response to a compensation information, and the compensation information comprises a compensation value;
	wherein when the compensation value is less than the second limit movement range, the second driving assembly drives the holder to move a distance that is equal to the compensation value;
	wherein when the compensation value is greater than the second limit movement range, the second driving assembly drives the holder to move a distance that is equal to the second limit movement range, the first driving assembly drives the movable portion to move a distance that is equal to the compensation value minus the second limit movement range.
	Yeo teaches a lens unit (see fig. 1-7),
	wherein a second driving assembly (second driving unit 720), driving the holder (100) to move relative to the base (500) within a second limit movement range; and
	a driving unit (circuit board 800), electrically connected to the first driving assembly (first driving unit 710) and the second driving assembly (second driving unit 720);
	wherein the driving unit (800) drives the first driving assembly (710) and the second driving assembly (720) in response to a compensation information (¶110 correct shaking and adjust automatic focus), and the compensation information comprises a compensation value (operation needed to correct shaking and adjusting automatic focus; ¶110 correct shaking and adjust automatic focus and circuit board 800; ¶82 states receive a driving signal through the circuit board 800);
	wherein when the compensation value (operation needed to correct shaking and adjusting automatic focus) is less than the second limit movement range, the second driving assembly (720) drives the holder to move a distance that is equal to the compensation value (¶110 correct shaking and adjust automatic focus and ¶113 teaches the first housing 410 may be relatively moved according to an attractive force or a repulsive force between the second driving unit 720 and the fourth driving unit 740.  In detail, the lens barrel 100 may be driven according to the attractive force or the repulsive force between the first driving unit 710 and the second driving unit 720, and the first housing 410 may be driven according to a magnetic force between the second driving unit 720 and the fourth driving unit 740, the compensation value is the value needed to correct for shaking and adjust automatic focus have to meet or be equal to that of the cooperation of both the first and second limit movement range);
	wherein when the compensation value (operation needed to correct shaking and adjusting automatic focus) is greater than the second limit movement range, the second driving assembly (720) drives the holder (100) to move a distance that is equal to the second limit movement range, the first driving assembly (710) drives the movable portion (410) to move a distance that is equal to the compensation value minus the second limit movement range (¶110 correct shaking and adjust automatic focus and ¶113 teaches the first housing 410 may be relatively moved according to an attractive force or a repulsive force between the second driving unit 720 and the fourth driving unit 740.  In detail, the lens barrel 100 may be driven according to the attractive force or the repulsive force between the first driving unit 710 and the second driving unit 720, and the first housing 410 may be driven according to a magnetic force between the second driving unit 720 and the fourth driving unit 740, the compensation value needed to correct for shaking and adjust automatic focus have to meet or be equal to that of the cooperation of both the first and second limit movement range).
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens unit of Jerby in view of Goldenberg with a second driving assembly, driving the holder to move relative to the based within a second limit movement range; and a driving unit, electrically connected to the first driving assembly and the second driving assembly; wherein the driving unit drives the first driving assembly and the second driving assembly in response to a compensation information, and the compensation information comprises a compensation value; wherein when the compensation value is less than the second limit movement range, the second driving assembly drives the holder to move a distance that is equal to the compensation value; wherein when the compensation value is greater than the second limit movement range, the second driving assembly drives the holder to move a distance that is equal to the second limit movement range, the first driving assembly drives the movable portion to move a distance that is equal to the compensation value minus the second limit movement range of Yeo, for the purpose of adjusting the focal length between the lens assembly and sensor unit (¶96).
Regarding claim 2, Jerby in view  Goldenberg and Yeo teaches the invention as set forth above and Jerby further teaches the lens unit (figures 1-8), wherein the outer frame (108) comprises a first side wall (wall of opening 410c) parallel to the central axis (perpendicular to optical axis of lens 102) and a first perforation (410c) formed on the first side wall (wall of opening 410c), wherein a position of the first perforation (410c) corresponds to the lens (102).
Regarding claim 3, Jerby in view of Goldenberg and Yeo teaches the invention as set forth above and Jerby further teaches the lens unit (figures 1-8), wherein the outer frame (108) comprises a second side wall (wall of opening 410d) parallel to the central axis (perpendicular to optical axis of lens 102) and a second perforation (410d) formed on the second side wall (wall of opening 410d), wherein a position of the second perforation (410d) corresponds to the lens (102) and the movable portion (actuated sub-assembly 402) is located between the first side wall (wall of opening 410c) and the second side wall (wall of opening 410d).
Regarding claim 6, Jerby in view of Goldenberg and Yeo teaches the invention as set forth above and Jerby further teaches the lens unit (figures 1-8), wherein the first driving assembly drives (springs 422 and 424; ¶62 achieve linear rail properties) the movable portion (sub-assembly 402) to move along a direction that is parallel to or perpendicular to the optical axis (¶59 teaches camera 100 has the ability to actuate (move) lens 102 along tis optical axis 114 for the purpose of focusing or auto focusing (AF)).
Regarding claim 12, Jerby in view of Goldenberg and Yeo teaches the invention as set forth above and Yeo further teaches the lens unit (figures 1-7), wherein the second driving assembly drives (720) the holder (100) to move along a direction that is parallel to or perpendicular to the optical axis (¶113 teaches the lens barrel 100 may be driven according to the attractive force or the repulsive force between the first driving unit 710 and the second driving unit 720, and the first housing 410 may be driven according to a magnetic force between the second driving unit 720 and the fourth driving unit 740).  The reason for combining is the same as above in claim 1.
Regarding claim 16, Jerby in view of Goldenberg and Yeo teaches the invention as set forth above and Yeo further teaches the lens unit (figures 1-7), wherein a sum of the first limit movement range (as shown in figure 7 with 410 and 420) and the second limit movement range (as shown in figure 7 with 100 and 500) is smaller than the distances between the movable portion (410; ¶113 teaches the first housing 410 may be relatively moved according to an attractive force or a repulsive force between the second driving unit 720 and the fourth driving unit 740) and the fixed portion (420). The reason for combining is the same as above in claim 1.
Regarding claim 17, Jerby in view of Goldenberg and Yeo teaches the invention as set forth above and Yeo further teaches the lens unit (figures 1-7), wherein when the compensation value (operation needed to correct shaking and adjusting automatic focus) is less than the first limit movement range (¶110 correct shaking and adjust automatic focus and ¶113 teaches  the first housing 410 may be relatively moved according to an attractive force or a repulsive force between the second driving unit 720 and the fourth driving unit 740. In detail, the lens barrel 100 may be driven according to the attractive force or the repulsive force between the first driving unit 710 and the second driving unit 720, and the first housing 410 may be driven according to a magnetic force between the second driving unit 720 and the fourth driving unit 740, the compensation value is the value needed to correct for shaking and adjust automatic focus is less than the limit movement range), the first driving assembly drives the movable portion to move a distance that is equal to the compensation value (¶110 correct shaking and adjust automatic focus and ¶113 teaches the first housing 410 may be relatively moved according to an attractive force or a repulsive force between the second driving unit 720 and the fourth driving unit 740. In detail, the lens barrel 100 may be driven according to the attractive force or the repulsive force between the first driving unit 710 and the second driving unit 720, and the first housing 410 may be driven according to a magnetic force between the second driving unit 720 and the fourth driving unit 740, the compensation value is the value needed to correct for shaking and adjust automatic focus have to meet or be equal to that limit movement range).  The reason for combining is the same as above in claim 1.
Regarding claim 18, Jerby in view of Goldenberg and Yeo teaches the invention as set forth above and Yeo further teaches the lens unit (figures 1-7), wherein when the compensation value (operation needed to correct shaking and adjusting automatic focus) is greater than the first limit movement range, the first driving assembly (710) drives the movable portion (410) to move a distance that is equal to the first limit movement range, and the second driving assembly (720) drives the holder (100) to move a distance that is equal to the compensation value minus the first limit movement range (¶110 correct shaking and adjust automatic focus and ¶113 teaches the first housing 410 may be relatively moved according to an attractive force or a repulsive force between the second driving unit 720 and the fourth driving unit 740. In detail, the lens barrel 100 may be driven according to the attractive force or the repulsive force between the first driving unit 710 and the second driving unit 720, and the first housing 410 may be driven according to a magnetic force between the second driving unit 720 and the fourth driving unit 740, the compensation value is the value needed to correct for shaking and adjust automatic focus have to meet or be equal to that of the cooperation of both the first and second limit movement range).  The reason for combining is the same as above in claim 1.

Claim 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jerby et al. (US20190361323) in view of Goldenberg et al. (US 20180024329) and Yeo (US 20180091709) as applied to claims 1 and 2 above, and further in view of Chen (US 20140028906).
Regarding claim 4, Jerby in view of Goldenberg and Yeo teaches the invention as set forth above but does not specifically teach the first driving assembly is partially disposed between the movable portion of the first side wall.
However, in the similar field of endeavor, Chen teaches the lens unit (figures 1-3), wherein the first driving assembly (drive assembly 18) is partially disposed between the movable portion (movable frame 14) and the first side wall (top opening wall of cover 226).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a lens unit of Jerby in view of Goldenberg and Yeo with the first driving assembly is partially disposed between the movable portion of the first side wall of Chen for the purpose of compensating for vibration to provide a better image (¶37).
Regarding claim 5, Jerby in view of Goldenberg, Yeo and Chen teaches the invention as set forth above and Chen further teaches the lens unit (figures 1-3), wherein the first driving assembly (drive assembly 18) comprises a biasing element made of a shape memory alloy (SMA line 186, 188, 196, 198; ¶37), and the biasing element (SMA line 186, 188, 196, 198) is disposed between the movable portion (movable frame 14) and the first side wall (top opening wall of cover 226).  The reason for combining is the same as above in claim 4.
Regarding claim 10, Jerby in view of Goldenberg, and Yeo teaches the invention as set forth above but does not specifically teach wherein the first driving assembly surrounds the movable portion.
Chen further teaches the lens unit (figures 1-3), wherein the first driving assembly (drive assembly 18) surrounds the movable portion (movable frame 14; ¶14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a lens unit of Jerby in view of Goldenberg, and Yeo with the first driving assembly surrounds the movable portion of Chen for the purpose of compensating for vibration to provide a better image (¶37).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jerby et al. (US20190361323) in view of Goldenberg et al. (US 20180024329) and Yeo (US20180091709) as applied to claim 1 above, and further in view of Bardagjy et al. (US20190066316).
Regarding claim 7, Jerby in view of Goldenberg and Yeo teaches the invention as set forth above but does not specifically teach the first driving assembly drives the movable portion to rotate.
Bardagjy teaches a lens unit (figure 3), wherein the first driving assembly (controller 315 and mounting element 330) drives the movable portion (DOE 335) to rotate (¶39 teaches the controller 315 may instruct the mounting element 330 to rotate the DOE 335 by a specific angle, e.g., about the x-axis, about the y-axis, about the z-axis, or some combination thereof. In alternate embodiments, the controller 315 adjusts a position of the mounting element 330 to translate the DOE 335 relative to the illumination source 325, e.g., along z axis, along the x-axis, along, the y-axis, or some combination thereof, based in part on the emission instructions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens unit of Jerby in view of Goldenberg and Yeo with the first driving assembly drives the movable portion to rotate of Bardagjy, for the purpose of controlling the intensity of the emitted optical beams (¶36).
Regarding claim 13, Jerby in view Goldenberg and Yeo teaches the invention as set forth above.  Yeo further teaches the lens unit (figures 1-7), comprising a second driving assembly (720).
Jerby in view of Goldenberg and Yeo does not specifically teach a driving assembly drives the holder to rotate.
Bardagjy teaches the lens unit (figure 3), wherein the driving assembly (controller 315) drives the holder (mounting element 330 and DOE 335) to rotate (¶39 teaches the controller 315 may instruct the mounting element 330 to rotate the DOE 335 by a specific angle, e.g., about the x-axis, about the y-axis, about the z-axis, or some combination thereof. In alternate embodiments, the controller 315 adjusts a position of the mounting element 330 to translate the DOE 335 relative to the illumination source 325, e.g., along z axis, along the x-axis, along, the y-axis, or some combination thereof, based in part on the emission instructions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens unit of Jerby in view of Goldenberg and Yeo, wherein the driving assembly drives the holder to rotate as taught by Bardagjy, for the purpose of controlling the intensity of the emitted optical beams (¶36).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jerby et al. (US20190361323) in view of  Goldenberg et al. (US 20180024329) and Yeo (US20180091709) as applied to claim 1 above, and further in view of Chen et al. (US20200310081), hereinafter Chen’081.
Regarding claim 8, Jerby in view of Goldenberg and Yeo teaches the invention as set forth above but does not specifically teach wherein the first driving assembly comprises a biasing element made of a shape memory alloy, and the first driving assembly controls a temperature of the biasing element by using current to change a length of the biasing element.
Chen’081 teaches a lens unit (figure 1), wherein the first driving assembly (fixing means 30) comprises a biasing element made of a shape memory alloy (¶88 SMA lines), and the first driving assembly (30) controls a temperature of the biasing element by using current to change a length of the biasing element (¶88 teaches a current (namely an electrical current) is applied to the two SMA lines on the third side surface, the SMA lines on the third side surface raise a predetermined amount of temperature after being energized, and thus shrink by a predetermined amount of length.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a lens unit of Jerby in view of Goldenberg and Yeo with the first driving assembly comprises a biasing element made of a shape memory alloy, and the first driving assembly controls a temperature of the biasing element by using current to change a length of the biasing element of Chen’081 for the purpose of finding the desired position and corresponding focusing or zooming function (¶88).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jerby et al. (US20190361323) in view of  Goldenberg et al. (US 20180024329) and Yeo (US20180091709) as applied to claim 1 above, and further in view of Aschwanden et al. (US20200301116).
Regarding claim 9, Jerby in view of Goldenberg and Yeo teaches the invention as set forth above but does not specifically teach wherein the first driving assembly comprises a biasing element made of a shape memory allow, and the biasing element extends along a direction that is parallel to the optical axis.
Aschwanden teaches a lens unit (figure 1), wherein the first driving assembly (shape memory alloy 411 and second lens 10) comprises a biasing element made of a shape memory alloy (¶128 states shape memory alloy 411), and the biasing element (¶128 states four actuators 41 comprising a shape memory alloy 411) extends along a direction that is parallel to the optical axis (¶128 states SMA 411 is along the lenses 10, 20 as shown in figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens unit of Jerby in view of Goldenberg and Yeo with the first driving assembly comprises a biasing element made of a shape memory allow, and the biasing element extends along a direction that is parallel to the optical axis of Aschwanden for the purpose of stabilizing an image generated (¶128).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/24/22